


110 HRES 1121 IH: Commending Miller Motorsports Park, the

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1121
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Bishop of Utah
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending Miller Motorsports Park, the
		  county of Tooele, and the State of Utah for hosting the Federation
		  Internationale de Motocyclisme (FIM) Superbike World Championship May 29
		  through June 1, 2008.
	
	
		Whereas the Superbike World Championship is one of the top
			 three professional road racing series in the world (along with Formula 1 and
			 MotoGP);
		Whereas the competitors who participate in the Superbike
			 World Championship are of the highest talent and display remarkable
			 ability;
		Whereas motorcycling is enjoyed by more than 23 million
			 Americans yearly and motorcycle racing is becoming ever more popular in the
			 United States;
		Whereas holding the first Superbike World Championship
			 race in America in four years will enhance motorcycle racing in the United
			 States and provide Miller Motorsports Park, Tooele, and Utah the opportunity to
			 be recognized throughout the world;
		Whereas Miller Motorsports Park is a world class road
			 racing facility that has shown a commitment to rider safety;
		Whereas Tooele, Utah, will be an excellent host to the
			 teams, riders, and thousands of spectators who will participate in the
			 Superbike World Championship race weekend;
		Whereas the race weekend will be the biggest international
			 sporting event in Utah since the Olympic Winter Games in 2002, and the most
			 significant racing event in the history of the State; and
		Whereas the event will attract thousands of fans of
			 motorcycle racing from all over the world who will have the opportunity to
			 experience all that Utah has to offer, including remarkable natural scenery and
			 premier outdoor recreation: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)salutes the riders and teams that compete
			 at a professional, world-class level in the FIM Superbike World Championship;
			 and
			(2)congratulates Miller Motorsports Park, the
			 county of Tooele, and the State of Utah for hosting the FIM Superbike World
			 Championship.
			
